 
EXHIBIT 10.1
 



OFFER TO BUY REAL ESTATE AND ACCEPTANCE

 
TO ALL Energy Manchester, LLC, an Iowa Limited Liability Company, Sellers:

 
1. REAL ESTATE DESCRIPTION. The Buyers offer to buy real estate in Delaware
County, Iowa, described as follows:

 
Parcel C, part of the Nnorth one-half (N1/2) of Section Thirty Four (34) and
Parcel A - part of the Northwest Quarter (NW1/4) of the Northwest Quarter
(NW1/4) of Section 35, all in Township 89 North, Range 5, West of the 5th P.M.
in Delaware County, Iowa.

 
with any easements and appurtenant servient estates, but subject to the
following: a. any zoning and other ordinances; b. any covenants of record; c.
any easements of record for public utilities, roads and highways; and d.
(consider: liens, mineral rights, other easements, interests of others).

 
_______________________________________________________________________________
 
_______________________________________________________________________________

 
designated the Real Estate; provided Buyers, on possession, are permitted to
make the following use of the Real Estate: all lawful uses.

 
2. PRICE. The purchase price shall be $988,400.00, payable at Delaware County,
Iowa, as follows:

 
$98,000.00 down, receipt of which is hereby acknowledged, and the balance of
$890,400.00 due and payable in full on December 2, 2008. Earnest money to be
made payable to Thomas J. Hanson Attorney Trust Account.

 
3. REAL ESTATE TAXES. Sellers shall pay all of the 2007-2008 fiscal year real
estate taxes plus one-half of the 2008-2009 fiscal year real estate taxes and
any unpaid real estate taxes payable in prior years. Buyers shall pay all
subsequent real estate taxes. Any proration of real estate taxes on the Real
Estate shall be based upon such taxes for the year currently payable unless the
parties state otherwise.

 
4. SPECIAL ASSESSMENTS.

 
a. Sellers shall pay all special assessments which are a lien on the Real Estate
as of the date of acceptance of this offer.
 
b. IF a. IS STRICKEN, then Sellers shall pay all installments of special
assessments which are a lien on the Real Estate and, if not paid, would become
delinquent during the calendar year this offer is accepted, and all prior
installments thereof.
 
c. All other special assessments shall be paid by Sellers.

 
5. RISK OF LOSS AND INSURANCE. Risk of loss prior to Seller’s delivery of
possession of the Real Estate to Buyers shall be as follows:

 
a. All risk of loss shall remain with Sellers until possession of the Real
Estate shall be delivered to Buyers.
 
b. IF a. IS STRICKEN, Sellers shall maintain $____________ of fire, windstorm
and extended coverage insurance on the Real Estate until possession is given to
buyers and shall promptly secure endorsements to the appropriate insurance
policies naming Buyers as additional insureds as their interests may appear.
Risk of loss from such insured hazards shall be on Buyers after Sellers have
performed under this paragraph and notified buyers of such performance. Buyers,
if they desire, may obtain additional insurance to cover such risk.

 
6. CARE AND MAINTENANCE. The Real Estate shall be preserved in its present
condition and delivered intact at the time possession is delivered to Buyers,
provided, however, if 5.a. is stricken and there is loss or destruction of all
or any part of the Real Estate from causes covered by the insurance maintained
by Sellers. Buyers agree to accept such damaged or destroyed Real Estate
together with such insurance proceeds in lieu of the Real Estate in its present
condition and Sellers shall not be required to repair or replace same.


7. POSSESSION. If Buyers timely perform all obligations, possession of the Real
Estate shall be delivered to Buyers on December 2, 2008 with any adjustments of
rent, insurance, and interest to be made as of the date of transfer of
possession.

 
8. FIXTURES. All property that integrally belongs to or is part of the Real
Estate, whether attached or detached, such as light fixtures, shades, rods,
blinds, awnings, windows, storm doors, screens, plumbing fixtures, water
heaters, water softeners, automatic heating equipment, air conditioning
equipment, wall to wall carpeting, built-in items and electrical service cable,
outside television towers and antenna, fencing, gates and landscaping shall be
considered a part of Real Estate and included in the sale except (consider:
rental items):

 
_______________________________________________________________________________
 
_______________________________________________________________________________

 
9. USE OF PURCHASE PRICE. At time of settlement, funds of the purchase price may
be used to pay taxes and other liens and to acquire outstanding interests, if
any, of others.

 
10. ABSTRACT AND TITLE. Sellers, at their expense, shall promptly obtain an
abstract of title to the Real Estate continued through the date of acceptance of
this offer, and deliver it to Buyers for examination. It shall show merchantable
title in Sellers in conformity with the agreement, Iowa law and Title Standards
of the Iowa State Bar Association. The abstract shall become the property of the
Buyers when the purchase price is paid in full. Sellers shall pay the costs of
any additional abstracting and tile work due to any act or omission of Sellers,
including transfers by or the death of Sellers or their assignees.

 
11. DEED. Upon payment of the purchase price, Sellers shall convey the Ral
Estate to Buyers or their assignees, by Warranty deed, free and clear of all
liens, restrictions, and encumbrances except as provided in 1.a. through 1.d.
Any general warranties of title shall extend only to the time of acceptance of
this offer, with special warranties as to acts of Sellers continuing up to time
of delivery of the deed.

 
12. JOINT TENANCY IN PROCEEDS AND IN REAL ESTATE. If Sellers, immediately
preceding acceptance of this offer, hold title to the Real Estate in joint
tenancy with full right of survivorship, and the joint tenancy is not later
destroyed by operation of law or by acts of the Sellers, then the proceeds of
this sale, and any continuing or recaptured rights of Sellers in the Real
Estate, shall belong to Sellers as joint tenants with full rights of
survivorship and not as tenants in common; and Buyers, in the event of the death
of either Seller, agree to pay any balance of the purce due Sellers under this
contract to the surviving Seller and to accept a deed from the surviving Seller
consistent with paragraph 11.

 
13. JOINDER BY SELLER’S SPOUSE. Seller’s spouse, if not a titleholder
immediately preceding acceptance of this offer, executes this contract only for
the purpose of relinquishing all rights of dower, homestead and distributive
shares or in compliance with Section 561.13 of the Iowa Code and agrees to
execute the deed or real estate contract for this purpose.

 
14. TIME IS OF THE ESSENCE. Time is of the essence in this contract.

 
15. REMEDIES OF THE PARTIES.

 
a. If Buyers fail to timely perform this contract, Sellers may forfeit it as
provided in the Iowa Code, and all payments made shall be forfeited or, at
Seller’s option, upon thirty days written notice of intention to accelerate the
payment of the entire balance because of such failure (during which thirty days
such failure is not corrected) Sellers may declare the entire balance
immediately due and payable.

 
b. If Sellers fail to timely perform this contract, Buyers have the right to
have all payments made returned to them.

 
c. Buyers and Sellers also are entitled to utilize any and all other remedies or
actions at law or in equity available to them and shall be entitled to obtain
judgment for costs and attorney fees as permitted by law.

 
16. STATEMENT AS TO LIENS. If Buyers intend to assume or take subject to a lien
on the Real Estate, Sellers shall furnish Buyers with a written statement from
the holder of such lien, showing the correct balance due.

 
17. SUBSEQUENT CONTRACT. Any real estate contract executed in performance of
this contract shall be on a form of the Iowa State Bar Association.

 
18. APPROVAL OF COURT. If the sale of the Real Estate is subject to Court
approval, the fiduciary shall promptly submit this contract for such approval.
If this contract is not approved, it shall be void.

 
19. CONTRACT BINDING ON SUCCESSORS IN INTEREST. This contract shall apply to and
bind the successors in interest of the parties.

 
20. CONSTRUCTION. Words and phrases shall be construed as in the singular or
plural number, and is masculine, feminine or neuter gender, according to the
context.

 
21. TIME FOR ACCEPTANCE. If this offer is not accepted by Sellers on or before
______________, it shall become void and all payments shall be repaid to the
Buyers.

 
22. CERTIFICATION. Buyers and Sellers each certify that they are not acting,
directly or indirectly, for or on behalf of any person, group, entity or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person” or any other
banned or blocked person, entity, nation or transaction pursuant to any law,
order, rule or regulation that is enforced or administered by the Office of
Foreign Assets Control; and are not engaged in this transaction, directly or
indirectly on behalf of, any such person, group, entity or nation. Each party
hereby agrees to defend, indemnify and hold harmless the other party from and
against any and all claims, damages, losses, risks, liabilities and expenses
(including attorney’s fees and costs) arising from or related to my breach of
the foregoing certification.

 
23. OTHER PROVISIONS. Attach addendum.

 
Buyer acknowledges that title is being transferred subject to the rights of the
currently existing Tenant which said tenancy expires on March 1, 2009.

 
Dated: November 5, 2008

 
WALL FARMS, LLC

 
By: /s/

 
THIS OFFER IS ACCEPTED NOVEMBER 5, 2008

 
ALL Energy Manchester, LLC

 
By: /s/ Dean E. Sukowatey, Pres.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 